Citation Nr: 0931608	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-20 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
27, 2004 for special monthly compensation (SMC) by reason of 
being housebound.

2.  Entitlement to SMC based on a need for the regular aid 
and attendance of another person.

3.  Entitlement to service connection for chronic bladder 
condition with incontinence, to include as secondary to 
tropical infections.

4.  Entitlement to service connection for rhinosinusitis.

5.  Entitlement to service connection for residuals of 
basillary dysentery.

6.  Entitlement to service connection for filariasis.

7.  Entitlement to service connection for tropical sprue.

8.  Entitlement to service connection for neutropenia.

9.  Entitlement to service connection for arthritis with left 
hip involvement.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis with related pleural disease.

11.  Entitlement to an effective date of service connection 
prior to September 27, 2004, for coronary artery disease 
(CAD) with congestive heart failure (CHF), class III status 
post automatic cardioverter device implant with history of 
arrhythmias.

12.  Entitlement to an initial evaluation in excess of 70 
percent disabling for posttraumatic stress disorder (PTSD).

13.  Entitlement to an effective date earlier than August 31, 
2000 for the evaluation of 70 percent disabling for PTSD.

14.  Entitlement to an initial compensable evaluation for 
hypertension.

15.  Entitlement to an effective date earlier than September 
27, 2004, for the grant of service connection for 
hypertension.

16.  Entitlement to service connection for chronic pain.

17.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastric neurosis.

18.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
trench mouth.

19.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of malaria.

20.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of all teeth due to chronic gum infections.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had periods of active service from July 1943 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's claims for SMC based on a need for the regular 
aid and attendance of another person, loss of all teeth due 
to chronic gum infections, and hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or 
informal, for SMC prior to September 27, 2004.

2.  There is no medical evidence linking chronic bladder 
condition or rhinosinusitis to the Veteran's active military 
service or to any service-connected disability.

3.  There is no medical evidence linking any dysentery to 
service.

4.  The Veteran is not currently diagnosed with filariasis, 
tropical sprue, or neutropenia.

5.  There is no medical evidence linking any current 
arthritis to service.

6.  In a May 2006 Board decision, the Veteran's claim of 
entitlement to service connection for asbestosis with related 
pleural disease was denied.

7.  The evidence received since the May 2006 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for asbestosis 
with related pleural disease.

9.  In a RO rating decision dated in July 2003, service 
connection for a heart condition was denied.  The Veteran did 
not appeal this decision.

10.  The Veteran did not submit another claim, either formal 
or informal, for entitlement to service connection for CAD 
with CHF class III post automatic cardioverter device implant 
with history of arrhythmias or hypertension prior to 
September 27, 2004.

11.  The Veteran's PTSD is not productive of symptoms that 
would warrant a total disability rating such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
closes relatives, own occupation, or own name.

12.  There is no legal entitlement to an effective date prior 
to August 31, 2000, for the grant of the Veteran's evaluation 
of 70 percent disabling for PTSD.

13.  There is no medical evidence associating the Veteran's 
chronic pain with service.

14.  In a December 1990 Board decision, the Veteran's claims 
of entitlement to service connection gastric neurosis and 
trench mouth were denied.

15.  The evidence received since the December 1990 Board 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for gastric 
neurosis or entitlement to service connection for trench 
mouth.

16.  In a July 2003 RO rating decision, service connection 
for residuals of malaria was denied.  The Veteran did not 
appeal this decision.

17.  The evidence received since the July 2003 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of malaria.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 27, 
2004, for the grant of SMC by reason of being housebound are 
not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.400 (2008).

2.  Chronic bladder condition, rhinosinusitis, residuals of 
basillary dysentery, filariasis, tropical sprue, neutropenia, 
arthritis, and chronic pain disabilities were not incurred in 
service, nor may they be presumed, and are not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.309, 3.310 (2008).

3.  Entitlement to an effective date earlier than September 
27, 2004, for service connection for CAD with CHF, class III 
status post automatic cardioverter device implant with 
history of arrhythmias is not warranted.  38 U.S.C.A. 
§§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 
(2008).

4.  The criteria for an effective date earlier than August 
31, 2000, for the award of an evaluation of 70 percent 
disabling for PTSD are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).

5.  The May 2006 Board decision that denied service 
connection for asbestosis with related pleural disease is 
final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

6.  The December 1990 Board decision that denied service 
connection for gastric neurosis and trench mouth is final.  
38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2008).

7.  The July 2003 RO rating decision that denied service 
connection for residuals of malaria is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

8.  New and material evidence has not been submitted to 
reopen the claims for service connection for asbestosis with 
related pleural disease, gastric neurosis, trench mouth, or 
residuals of malaria.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

9.  The criteria for an initial evaluation in excess of 70 
percent disabling for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2004, May 2004, May 2005, June 
2005, November 2006, December 2006, and June 2007 that fully 
addressed all notice elements and were sent prior to the 
initial AOJ decisions in these matters.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In regard to the Veteran's service connection claims, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

In regard to the Veteran's claim of entitlement to an initial 
evaluation in excess of 70 percent disabling for PTSD, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant in June 2005, 
December 2006, and June 2007 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denials of entitlement to service connection for asbestosis 
with related pleural disease, entitlement to service 
connection for gastric neuritis, entitlement to service 
connection for trench mouth, and entitlement to service 
connection for the residuals of malaria.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted treatment records 
from Karmanos Cancer Center, United States Public Health 
Service Hospital, Humana Hospital Brandon, and Drs. E.T., 
R.A.R., M.G., A.R., and J.B., and submitted a private opinion 
letter from Dr. I.S.

The appellant was afforded VA medical examinations in 
November 2004, June 2005, August 2006, and March 2009.

The Board notes that the Veteran has not been afforded VA 
medical examinations regarding his claims of entitlement to 
service connection of rhinosinusitis and a chronic bladder 
condition.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claim of service connection for 
rhinosinusitis, although he is currently diagnosed with 
rhinitis, there is no evidence of any rhinosinusitis in 
service and there is no lay or medical evidence linking the 
Veteran's rhinitis to service by medical nexus evidence or 
lay evidence of continuity of symptoms.  As such, the Board 
finds it unnecessary to afford the Veteran an examination in 
regard to his claim of entitlement to service connection for 
rhinosinusitis.

In regard to the Veteran's claim of entitlement to service 
connection for a chronic bladder condition, there is no 
evidence of record, except for the Veteran's statements that 
the Veteran is currently diagnosed with any bladder 
condition.  In addition, there is no evidence that the 
Veteran complained, was diagnosed with, or treated for any 
bladder condition in service and no indication that any 
current chronic bladder condition may be related to the 
Veteran's active service.  As such, the Board finds it 
unnecessary to afford the Veteran an examination in regard to 
his claim of entitlement to service connection for a chronic 
bladder condition.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Applications to Reopen

A decision of the Board becomes final based on the evidence 
then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. 
§ 20.1100.  A decision of the RO becomes final based on the 
evidence then of record one year following notice of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Asbestosis

The Veteran seeks to reopen a claim of service connection for 
asbestosis with related pleural disease.  In a May 2006 
decision the Board denied service connection for asbestosis 
on the basis that the Veteran did not have asbestosis.  At 
the time of the May 2006 Board decision the pertinent 
evidence of record included the Veteran's service treatment 
records, the Veteran's statements indicating that he was 
exposed to asbestos on the ships aboard which he served, and 
the medical opinion of Dr. R.A.R., dated in September 1991.  
The medical opinion letter from Dr. R.A.R., dated in 
September 1991, indicated that the Veteran was noted to have 
small reticular opacities accompanied by bilateral pleural 
thickening on X-ray of the lungs.  These were noted to be 
compatible with a diagnosis of asbestosis.  In denying the 
Veteran's claim the Board found the opinion of Dr. R.A.R. to 
be, at best, unclear, and noted that the Veteran's extensive 
medical treatment since service did not reveal any diagnosis 
of asbestosis.

Subsequent to the May 2006 Board denial, further VA treatment 
records have been associated with the claims file, as well 
as, treatment notes of Dr. M.H., a private physician, and a 
letter from Dr. I.S., a private physician.  The Board notes 
that Dr. M.H. reported in December 2006 that the Veteran did 
not have any calcified or noncalcified pleural plaques to 
suggest a sequelae of asbestos exposure.  The letter from Dr. 
I.S., dated in September 2006, reports that the Veteran was 
exposed to asbestos and states that the "[a]sbestosis that 
he has is dry."  However, Dr. I.S. made this statement in 
the context of the Veteran's diagnosed rhinosinusitis and 
does not comment upon the report or X-ray findings of Dr. 
M.H.  The records associated with the claims folder 
subsequent to the May 2006 Board denial do not reveal a 
diagnosis of asbestosis.  The Board finds that the evidence 
associated with the claims folder subsequent to the May 2006 
Board decision is new; however, the evidence is not material 
because it does not provide a diagnosis of asbestosis or any 
pleural disease.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for asbestosis with related pleural 
disease must be denied.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Gastric Neurosis

The Veteran seeks to reopen a claim of service connection for 
gastric neurosis.  In a March 1989 RO rating decision, he was 
denied service connection for gastric neurosis on the basis 
that although the Veteran was diagnosed with the condition in 
August 1945, he was not aboard a ship at that time.  
Subsequently, the Veteran was denied entitlement to service 
connection for gastric neurosis in a Board decision dated in 
December 1990 on the basis that the condition was not 
incurred in service.  At the time of the December 1990 Board 
decision the pertinent evidence of record included the 
Veteran's service treatment records, the Veteran's 
statements, and treatment records from the United States 
Public Health Service.

In July 2006 the Veteran filed his application to reopen the 
claim.  The evidence received subsequent to the December 1990 
Board denial includes voluminous VA treatment records, 
further statements of the Veteran, and a medical opinion 
letter from Dr. I.S.  The Veteran's post-service treatment 
records, associated with the claims folder since the December 
1990 Board denial do not reveal a diagnosis of gastric 
neurosis.  However, the Veteran has been consistently 
diagnosed with gastritis.  The records do not reveal any 
indication that the Veteran had gastric neuritis in service 
and do not show that any current gastritis is related to the 
Veteran's active service.  As such, the Board finds that 
evidence associated with the claims folder since the December 
1990 Board denial is new; however, the evidence is not 
material in that it does not associate the Veteran's current 
gastritis with the Veteran's active service.  Therefore, for 
the foregoing reasons, the Board finds that new and material 
evidence to reopen the claim of entitlement to service 
connection for gastric neurosis has not been received, and 
that the appeal must be denied.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

C.  Trench Mouth

The Veteran seeks to reopen a claim of service connection for 
trench mouth.  The Veteran was previously denied entitlement 
to service connection for trench mouth in a Board decision 
dated in December 1990 on the basis that it was not shown to 
be incurred in service.  At the time of the December 1990 
Board decision the pertinent evidence of record included the 
Veteran's service treatment records, the Veteran's 
statements, and treatment records from the United States 
Public Health Service

In July 2003 the Veteran filed his application to reopen the 
claim.  The evidence received subsequent to the December 1990 
Board denial includes voluminous VA treatment records, 
further statements of the Veteran, and a medical opinion 
letter from Dr. I.S.  The Veteran's post-service treatment 
records, associated with the claims folder since the December 
1990 Board denial do not reveal a diagnosis of trench mouth 
or residuals of trench mouth.  In addition, the records do 
not reveal any indication that the Veteran suffered from any 
trench mouth in service and do not reveal any indication that 
any current residuals of trench mouth are related to the 
Veteran's active service.  In the medical opinion letter of 
Dr. I.S., the term trench mouth is mentioned; however, there 
is no diagnosis of trench mouth, residuals of trench mouth, 
or any opinion rendered regarding whether the Veteran had 
trench mouth in service or if any current residual of trench 
mouth is related to the Veteran's active service.  As such, 
the Board finds that evidence associated with the claims 
folder since the December 1990 Board denial is new; however, 
the evidence is not material in that it does not identify any 
current residuals of trench mouth and does not associate any 
residuals of trench mouth with the Veteran's active service.  
Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for trench mouth has not been received, 
and that the appeal must be denied.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

D.  Malaria

The Veteran seeks to reopen a claim of entitlement to service 
connection for residuals of malaria.  The Veteran was 
previously denied entitlement to service connection for 
residuals of malaria in a RO rating decision dated in July 
2003 on the basis that the Veteran's records do not reveal 
that the Veteran was treated for malaria in service.  At the 
time of the July 2003 RO rating decision the pertinent 
evidence of record included the Veteran's service treatment 
records, the Veteran's statements, and treatment records from 
the United States Public Health Service

In September 2004 the Veteran filed his application to reopen 
the claim.  The evidence received subsequent to the July 2003 
RO rating decision includes voluminous VA treatment records, 
further statements of the Veteran, and a medical opinion 
letter from Dr. I.S.  The Veteran's post-service treatment 
records, associated with the claims folder since the July 
2003 RO rating decision do not reveal a diagnosis of malaria 
or any residuals of malaria.  In addition, the records do not 
reveal any indication that the Veteran was treated for 
malaria in service.  In the medical opinion letter submitted 
by Dr. I.S., it is indicated that Emitine is administered for 
malaria.  However, the Board notes that, in the case of the 
Veteran, as indicated in the Veteran's service treatment 
records, the Veteran was administered Emitine for his 
dysentery condition and not for malaria.  The records do not 
reveal any indication that the Veteran suffered from any 
malaria in service.  As such, the Board finds that evidence 
associated with the claims folder since the July 2003 RO 
rating decision is new; however, the evidence is not material 
in that it does reveal that the Veteran was diagnosed or 
treated for malaria in service.  Therefore, for the foregoing 
reasons, the Board finds that new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of malaria has not been received, and that the 
appeal must be denied.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Arthritis

The Veteran seeks service connection for arthritis.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any arthritis.

The post-service treatment records reveal that the Veteran 
was diagnosed with arthritis in June 1972.  His arthritis in 
his hips, cervical and lumbar spine, shoulders, and knees, 
have been confirmed by X-ray examination.  The post-service 
treatment records do not provide any opinion regarding the 
etiology of the Veteran's arthritis.

In light of the evidence, the Board finds that entitlement to 
service connection for arthritis is not warranted.  The 
service treatment records do not show any complaint, 
diagnosis, or treatment for any arthritis.  The post-service 
treatment records do not reflect a diagnosis of arthritis 
until 1972.  The medical evidence does not show the presence 
of arthritis until 27 years after separation from service.  
This is significant evidence against the claim.  The 
Veteran's post-service treatment records do not reveal any 
indication that the Veteran's current arthritis may be 
related to the Veteran's active service.  As such, service 
connection for arthritis must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for arthritis, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

The Veteran seeks entitlement to service connection for 
hypertension.  The Veteran contends that his hypertension is 
due to or permanently aggravated by his PTSD.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hypertension.

The Veteran's post-service treatment records reveal that the 
Veteran has been treated for hypertension continuously since 
at March 2003.  In June 2005 the Veteran was afforded a VA 
Compensation and Pension (C&P) examination.  The Veteran 
reported that he had been diagnosed with hypertension since 
at least 1975.  After examination, the Veteran was diagnosed 
with essential hypertension.  The examiner rendered the 
opinion that the Veteran's hypertension was not a direct 
result of the Veteran's PTSD or anxiety.  However, the 
examiner further opined that the Veteran's hypertension was 
most likely aggravated by the Veteran's PTSD.

In light of the evidence, the Board finds that entitlement to 
service connection for hypertension, to include as secondary 
to PTSD is warranted.  The Veteran is currently diagnosed 
with hypertension.  In the report of the VA medical 
examination dated in June 2005, the Veteran's current 
hypertension was found to be most likely aggravated by the 
Veteran's PTSD.  As such, entitlement to service connection 
for hypertension, to include as secondary to PTSD, is 
granted.

C.  Filariasis, Tropical Sprue, and Neutropenia

The Veteran seeks entitlement to service connection for 
filariasis, tropical sprue, and neutropenia.  The Veteran's 
service treatment record and post-service treatment records 
do not reveal any complaint, diagnosis, or treatment for 
filariasis, tropical sprue, or neutropenia.

The Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for filariasis or 
tropical sprue.  The Veteran's post-service treatment records 
reveal a single reference to neutropenia in the report of a 
private examination dated in September 2006.  The private 
physician indicated that the Veteran had neutropenia as he 
was in a starvation state on several occasions.  The 
physician noted that the Veteran certainly was not getting 
full meals and lost enormous amounts of weight while in 
service.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The service and post-service treatment 
records do not show complaint, diagnosis, or treatment for 
any filariasis, or tropical sprue.  In addition, the post-
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any dysentery.  As such, service 
connection for filariasis, tropical sprue, and dysentery must 
be denied.

In reaching this determination, the Board does not question 
the Veteran's sincerity that he suffered from filariasis, 
tropical sprue, neutropenia, and/or dysentery.  As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because he is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim, service connection must be 
denied.

D.  Chronic Pain

The Veteran seeks entitlement to service connection for 
chronic pain.  The Board notes that pain alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), rev'd on other grounds sub nom 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, in the absence of competent medical evidence showing a 
known clinical diagnosis of the Veteran's chronic pain, any 
evidence of a nexus between the claimed chronic pain and an 
injury in service, and no evidence of continuity of 
symptomology since service, his claim must be denied.

E.  Rhinosinusitis

The Veteran seeks service connection for rhinosinusitis.  The 
Veteran contends that his current rhinosinusitis is due to 
asbestosis with related pleural disease.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any rhinosinusitis.  
The post-service treatment records reveal that the Veteran 
has been treated continuously for rhinitis since November 
2002.  In a medical opinion letter submitted by Dr. I.S. and 
dated in September 2006, the Veteran is noted to be diagnosed 
with rhinosinusitis; however, the physician does not directly 
associate this condition with the Veteran's active service.  
The post-service treatment records do not reveal any 
indication that the Veteran's current rhinosinusitis may be 
related to service.

In light of the evidence, the Board finds that service 
connection for rhinosinusitis is not warranted.  The service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any rhinosinusitis.  The post-service treatment 
records reveal that he has been diagnosed with and 
continually treated for rhinitis since November 2002.  The 
medical evidence does not show the presence of a psychiatric 
disorder until more than 57 years after separation from 
service.  This is significant evidence against the claim.  
The Veteran's post-service treatment records do not reveal 
any indication that his current rhinitis is related to 
service.  In addition, service connection is not in effect 
for asbestosis.  As such, service connection for 
rhinosinusitis, to include as secondary to asbestosis with 
related pleural disease, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for rhinosinusitis, to include as secondary to asbestosis and 
related pleural disease, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F.  Chronic Bladder Condition

The Veteran seeks service connection for a chronic bladder 
condition with incontinence, to include as secondary to 
tropical infections.  His service treatment records do not 
show any complaint, diagnosis or treatment for any bladder 
condition.

The post-service treatment records reveal that the Veteran 
was noted to be incontinent, by history, in March 1993.  
Subsequently, the Veteran was noted to be continent in 
February 2001, April 2003, and October 2004.  In a VA 
treatment note, dated in April 2008, incontinence is not 
listed among his current disabilities.

In light of the evidence, the Board finds that service 
connection for a chronic bladder condition with incontinence 
is not warranted.  The service treatment records do not 
reveal any complaint, diagnosis, or treatment for any bladder 
condition or incontinence.  The post-service treatment 
records do not reveal any diagnosis of any bladder condition 
and only indicate incontinence once by history.  There is no 
indication in the Veteran's post-service treatment records 
that any chronic bladder condition may be related to the 
Veteran's active service and the Veteran has not been granted 
entitlement to service connection for any tropical infection.  
As such, entitlement to service connection for a chronic 
bladder condition with incontinence, to include as secondary 
to tropical infections, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a chronic bladder condition with incontinence, to include 
as secondary to tropical infections, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

G.  Dysentery

The Veteran seeks service connection for residuals of 
basillary dysentery.  The service treatment records reveal 
that the Veteran was treated for amoebic dysentery from 
November 1944 to December 1945.  He was administered an 
Emitine injection as part of his treatment.  The Veteran's 
dysentery was noted to resolve.  

The Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for any residuals of 
dysentery.

In March 2009 the Veteran was afforded a VA C&P intestines 
examination.  After examination, the Veteran was diagnosed 
with alternating intermittent episodes of constipation and 
diarrhea and dysentery.  The examiner rendered the opinion 
that the Veteran's current bowel condition is as likely as 
not related to the Veteran's dysentery in service.  However, 
the examiner opined that the Veteran's condition was less 
likely as not caused by or a result of the Veteran's 
dysentery in service.

In light of the evidence, the Board finds that service 
connection for residuals of basillary dysentery is not 
warranted.  The service treatment records reveal that the 
Veteran was treated for dysentery while in service.  The 
post-service treatment records reveal that the Veteran is 
diagnosed with a bowel condition and dysentery.  However, 
after examination in March 2009, although the examiner 
rendered the opinion that the Veteran's current condition is 
related to the Veteran's in service dysentery, the Veteran's 
current condition was found to not be due to or the result of 
the Veteran's in service dysentery.  As such, entitlement to 
service connection for residuals of basillary dysentery must 
be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of basillary dysentery, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Under the provisions of 38 C.F.R. §  4.130, a 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  The highest rating of 100 percent evaluation is not 
warranted unless there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In VA treatment records dated since August 2000, the 
Veteran's GAF scores have ranged between 46 and 65 with 55 
being the most frequently assigned score.

In a VA treatment record dated in February 2003, the Veteran 
was noted to have moderate anhedonia, be alert and oriented 
times three, and have normal rate, tone, and volume to his 
speech.  The Veteran's affect was congruent and he was 
moderately depressed.  His thought processes were coherent 
and logical and there was no evidence of psychotic thinking.  
There were no audio, visual or tactile hallucinations or 
delusions reported.  The Veteran's insight and judgment were 
fair.

In September 2003 Dr. E.T., a private physician, examined the 
Veteran.  The Veteran was noted to have severe social, 
personal and occupational impairment including difficulty 
concentrating on tasks in a timely fashion, generalized 
anxiety with weekly panic attacks, short and long term memory 
loss, flashbacks and/or intrusive thoughts, insomnia, 
overwhelming feelings of anger and sorrow, withdrawal and 
isolation, bouts of severe depression.  The physician 
assigned a GAF of 39.

In a VA treatment note dated in June 2004, the Veteran was 
noted to be alert and oriented times three and to have 
coherent speech with normal rate, tone, and volume.  The 
Veteran was mild to moderately depressed.  His affect was 
congruent and he denied suicidal and homicidal ideation 
and/or intent.  The Veteran demonstrated less concern for his 
own care and appearance.  His thought processes were coherent 
and logical and there was no psychotic thinking.  The Veteran 
denied audio, visual, and tactile hallucinations and 
delusions.  His insight and judgment were fair.  The Veteran 
was assigned a GAF score of 60.

In November 2004 the Veteran was afforded a VA C&P 
examination.  Upon examination the Veteran was noted to be 
alert and oriented times three.  Dressed in casual clothes 
that appeared to have some stains on the shirt.  Grooming was 
moderate.  He had psychomotor retardation.  He was 
cooperative with good eye contact.  Speech was within the 
normal limits.  Thought was linear and goal directed.  Mood 
was dysphoric with constricted affect.  There were no 
suicidal ideations nor audio, visual, or tactile 
hallucinations.  No delusional constructs.  Memory was 
intact.  Concentration and cognition were intact and insight 
and judgment were limited.  Veteran was not felt to be 
competent for VA purposes.  The examiner rendered the opinion 
that the Veterans symptoms caused moderate to severe social 
and occupational dysfunction.  The Veteran was diagnosed with 
PTSD and assigned a GAF of 53.

Later in November 2004 the Veteran was afforded another VA 
C&P examination.  Upon examination the Veteran was noted to 
not be demonstrating any impairment in thought process or 
communication, delusions, hallucinations, inappropriate 
behavior, or suicidal or homicidal thinking.  The Veteran 
appeared capable of maintaining activities of daily living 
and did not demonstrate any memory loss, ritualistic 
behavior, or panic attacks.  The Veteran was alert, oriented 
in all spheres, and competent for VA purposes.  He endorsed 
persistent symptoms of increased arousal as evidenced by 
sleep disturbance, irritability, startle response, and 
hypervigilence.  The examiner diagnosed him as having PTSD 
and assigned a GAF score of 55.

From March 2005 to October 2005 the Veteran was assigned GAF 
scores of 50 to 58 with the majority being 55.

In a VA treatment note dated in January 2006, the Veteran was 
noted to be well groomed, to have unremarkable psychomotor 
and cognitive functioning, euthymic and responsive affect, 
and to have no reports or evidence of acute distress, 
suicidal or homicidal ideation.  The Veteran was noted to 
have fair insight and intact judgment.  The Veteran was 
assigned a GAF score of 50.

In a VA treatment note dated in February 2006, the Veteran 
was assigned a GAF score of 50.

In August 2006 the Veteran was afforded a VA C&P PTSD 
examination.  Upon examination the Veteran was noted to have 
no impairment of thought process or communication, no 
delusions or hallucinations, no suicidal or homicidal 
thoughts or ideations, no obsessive or ritualistic behavior, 
no panic attacks, no irrelevant, illogical or obscure speech, 
and no impaired impulse control.  The Veteran was noted to 
interact appropriately, have minimal personal hygiene and 
maintain basic activities of daily life, be oriented to 
person, place, and time, have a normal rate and flow of 
speech, have mild memory loss, depression and depressed mood, 
and anxiety.  The examiner diagnosed the Veteran with PTSD 
and assigned a GAF score of 50.

In a VA treatment note dated in February 2007, the Veteran 
was assigned a GAF score of 46.

In March 2007 the Veteran was afforded a VA C&P PTSD 
examination.  Upon examination the Veteran was noted to have 
no impairment of thought processes or communication, no 
delusions or hallucinations, no suicidal or homicidal 
thoughts, ideations, or plans, no obsessive or ritualistic 
behaviors that interfere with activities, no irrelevant, 
illogical or obscure speech, no panic attacks, no impaired 
impulse control, no substance use disorders, no anxiety 
disorders, and no somatoform disorders, no personality 
disorders.  The Veteran maintained eye contact, interacted 
appropriately with the examiner, was able to maintain minimal 
hygiene and other basic activities of daily life, had memory 
loss, had a normal rate and flow of speech, had depression or 
depressed mood, and had sleep impairment.  The examiner 
diagnosed the Veteran with PTSD and assigned a GAF score of 
50.

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 70 percent disabling for PTSD is 
not warranted for any period on appeal.  The Board 
acknowledges that there is a single private examination 
report indicating that the Veteran has severe social, 
personal and occupational impairment including difficulty 
concentrating on tasks in a timely fashion, generalized 
anxiety with weekly panic attacks, and short and long term 
memory loss.  However, the preponderance of the evidence 
reveals that the Veteran's PTSD is overall not productive of 
symptoms that would warrant a total disability rating such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
closes relatives, own occupation, or own name, during any 
period on appeal.  As such, entitlement to an evaluation in 
excess of 70 percent disabling for PTSD is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 70 percent disabling for PTSD, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

V.  Effective Date of Service Connection for CAD, 
Hypertension,
 and the Grant of SMC

The Veteran seeks entitlement to an effective date earlier 
than September 27, 2004, for the grant of entitlement service 
connection for CAD and hypertension and the grant of SMC 
based on housebound criteria.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted entitlement to service connection for 
CAD and hypertension effective September 27, 2004, the date 
the Veteran's claim of entitlement to service connection was 
received subsequent to the unappealed denial of the Veteran's 
claim of entitlement to service connection for a heart 
condition in an RO rating decision dated in July 2003.  As 
such, entitlement to an effective date earlier than September 
27, 2004, for entitlement to service connection for CAD and 
hypertension is precluded as a matter of law.

Here, the RO granted entitlement to SMC based on housebound 
criteria effective September 27, 2004.  The Board notes that 
the Veteran filed his claim for entitlement to SMC in 
December 2007.  As such, the Board notes that the Veteran is 
already in receipt of SMC well prior to the date of the claim 
and, therefore, entitlement to an effective date prior to 
September 27, 2004, for the grant of SMC based on housebound 
is precluded as a matter of law.

VI.  Entitlement to an Effective Date Earlier than August 31, 
2000,
for the Evaluation of PTSD

The Veteran seeks entitlement to an effective date earlier 
than August 31, 2000, for the assignment of an evaluation of 
70 percent disabling for PTSD.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  The Board notes that this includes informal 
claims which are "[a]ny communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] his or her duly authorized representative."  
38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Board notes that the Veteran is in receipt of an 
evaluation of 70 percent disabling for PTSD back to the date 
of service connection.  Award of an earlier effective date 
for an increased rating prior to the date of service 
connection is precluded by law and, therefore, the Veteran's 
claim of entitlement to an effective date earlier than August 
31, 2000, for the grant of an evaluation of 70 percent 
disabling for PTSD must be denied.


ORDER

Entitlement to an effective date earlier than September 27, 
2004 for special monthly compensation (SMC) by reason of 
being housebound is denied.

Entitlement to service connection for chronic bladder 
condition with incontinence, to include as secondary to 
tropical infections, is denied.

Entitlement to service connection for rhinosinusitis, to 
include as secondary to asbestosis with related pleural 
disease, is denied.

Entitlement to service connection for residuals of basillary 
dysentery is denied.

Entitlement to service connection for filariasis is denied.

Entitlement to service connection for tropical sprue is 
denied.

Entitlement to service connection for neutropenia is denied.

Entitlement to service connection for arthritis with left hip 
involvement is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for asbestosis 
with related pleural disease, that benefit remains denied.

Entitlement to an effective date earlier than September 27, 
2004 for service connection for coronary artery disease (CAD) 
with congestive heart failure (CHF), class III status post 
automatic cardioverter device implant with history of 
arrhythmias, is denied.

Entitlement to an initial evaluation in excess of 70 percent 
disabling for posttraumatic stress disorder (PTSD) is denied.

Entitlement to an effective date earlier than August 31, 2000 
for the evaluation of 70 percent disabling for posttraumatic 
stress disorder (PTSD) is denied.

Entitlement to an effective date earlier than September 27, 
2004 for the grant of service connection for hypertension is 
denied.

Entitlement to service connection for chronic pain is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for gastric 
neurosis, that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for trench 
mouth, that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for residuals 
of malaria, that benefit remains denied.

REMAND

The Veteran seeks an initial compensable evaluation for 
hypertension. 

In December 2007, the Veteran expressed his disagreement with 
the disability evaluation assigned upon the RO's grant of 
service connection for hypertension.  To date, the RO has not 
issued the Veteran a Statement of the Case (SOC) with respect 
to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

The Veteran seeks to reopen a claim of entitlement to service 
connection for loss of all teeth due to chronic gum 
infections.

The record shows that the RO denied a prior application to 
reopen a claim of entitlement to service connection for loss 
of all teeth due to chronic gum infections in July 2003 
finding that the Veteran did not submit new and material 
evidence of any in service dental conditions.  During the 
course of this appeal, the Veteran was not provided a notice 
letter informing him of the bases for the prior denial and 
the evidence needed to reopen this claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, this issue must, 
unfortunately, be remanded.  

The Veteran is currently in receipt of SMC based on his being 
housebound due to service-connected disability.  He seeks 
entitlement to a higher rate of SMC, based on the need for 
regular aid and attendance due to service-connected 
disability.  See 38 U.S.C.A. §§ 1114(l) (SMC based on need 
for aid and attendance) and 1114(s) (SMC based on being 
housebound, but at a lower rate than if the more stringent 
criteria of U.S.C.A. § 1114(l) are met).  Under 38 U.S.C.A. § 
1114(l), SMC is payable at the higher rate if as the result 
of service-connected disability, the Veteran has an 
anatomical loss or loss of use of both feet, or of one hand 
and one foot; has blindness in both eyes with visual acuity 
of 5/200 or less; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance of another 
person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

While the Veteran recently had VA examinations to determine 
the severity of his intestine, joint, and skin conditions, 
none of those examinations discussed the criteria necessary 
for establishing the need for the regular aid and attendance 
of another person.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. 
§§ 3.350(b), (i), 3.352(a).  As such, the Board concludes the 
Veteran should be afforded another VA examination to 
determine the effect of his service-connected disabilities on 
any need he may have for the regular aid and attendance of 
another person.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must issue the Veteran an SOC 
with respect to his claim seeking 
entitlement to an initial compensable 
evaluation for hypertension, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.  The RO should allow the 
appellant the requisite period of time 
for a response.

2.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
Veteran provide any evidence in his 
possession that pertains to the claim.  
The letter must also state the basis of 
the prior denial (July 2003) and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

3.  Schedule the Veteran for a VA 
examination to determine whether he is 
entitled to SMC based on the need for 
regular aid and attendance.  Request that 
the examiner provide a complete 
evaluation of the effects of the 
Veteran's service-connected disabilities 
in order that the Board may determine 
whether he is so helpless that regular 
aid and attendance is required.  Request 
that the examiner's assessment include, 
but not be limited to, an evaluation of 
such conditions as: (i) inability of the 
Veteran to dress or undress himself or to 
keep himself ordinarily clean and 
presentable; (ii) frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid; (iii) inability of the 
Veteran to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; (iv) inability 
to attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  The rationale for all 
opinions expressed should be provided in 
a legible report.  

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


